       Case 1:20-cv-01945-PAE-SN Document 52 Filed 12/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 RAFIC SAADEH,

                                        Plaintiff,                   20 Civ. 1945 (PAE) (SN)
                        -v-
                                                                              ORDER
 MICHAEL KAGAN, et al.,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       A motion for a default judgment against the Estate of Irving Kagan (“Estate”) is pending

in this case. Dkts. 19–20, 40. The Estate has not appeared. Judge Netburn has informed the

Court that the Estate has not appeared because Letters of Administration have not been issued by

the Surrogate’s Court of the State of New York.

       The administrator of the Estate is directed to move forthwith before the Surrogate’s Court

to obtain authority to defend the Estate in this case. Accordingly, plaintiff’s motion for default

judgment is denied without prejudice.




                                                              PaJA.�
       SO ORDERED.

                                                             ____________________________
                                                             Paul A. Engelmayer
                                                             United States District Judge


Dated: December 4, 2020
       New York, New York




                                                     1
